


Brookdale Senior Living Inc.
111 Westwood Place, Suite 400
Brentwood, Tennessee 37027


August 6, 2010


[Executive]
[Address]


Re:           Severance Pay Policy Letter Agreement for [Executive] (the “Letter
Agreement”)
 
Reference is made to that certain employment agreement, dated [______] (the
“Employment Agreement”), entered into between [Executive] (the “Executive”) and
Brookdale Senior Living Inc., a Delaware corporation (the “Company”).  Pursuant
to this Letter Agreement, the Company and the Executive hereby mutually agree to
terminate the Employment Agreement in its entirety in consideration of the
Company’s adoption of the Severance Pay Policy, Tier I, (the “Policy”) attached
hereto as Exhibit A, pursuant to which the Executive shall be an Eligible
Employee (as such term is defined therein); provided that, the Company and the
Executive hereby agree that, for purposes of applying the Policy to the
Executive, the term Qualifying Separation from Service will include Executive’s
voluntary Separation from Service for Good Reason (even in the absence of a
Change of Control) and, as a result, Subsections 4(a)(i)(1) and 4(a)(ii)(1) of
the Policy will be replaced with the versions of Subsections 4(a)(i)(1) and
4(a)(ii)(1) attached hereto as Exhibit B when applying the Policy to the
Executive.  For purposes of clarity and the avoidance of doubt, upon the
Executive’s acceptance and delivery to the Company of this Letter Agreement, the
Policy as applied to the Executive (including with the application of the
Subsections on Exhibit B as described above) will not thereafter be amended in a
manner that is disadvantageous to the Executive, without the Executive’s prior
written consent. It is further agreed that the Policy shall supersede and
replace any other Company severance plans, programs, policies, or courses of
dealing covering the Executive, which exist on the date hereof, in their
entirety.  Capitalized terms used herein and not otherwise defined shall have
the meaning ascribed thereto in the Policy.


[By accepting the terms and conditions of this Letter Agreement, as reflected by
the Executive’s signature below, the Executive hereby agrees to be bound, to the
extent not already bound, by the restrictive covenants attached hereto as
Exhibit C.]
 
 

 
BROOKDALE SENIOR LIVING INC.
     
 
 By:            
 
 Title:    

 
 


 
 Accepted and Agreed:
 
 
 
 
 
 
 Executive
 
 
 
 
  Date


 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A


Severance Pay Policy, Tier I




[attached]
 
 
 

--------------------------------------------------------------------------------

 
 
 
BROOKDALE SENIOR LIVING INC.
 
SEVERANCE PAY POLICY
 
TIER I
 


 


 


 


 


 


Effective August 6, 2010
 
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
 
 Page
Section 1.
Purpose of the Policy
1
Section 2.
Eligible Employees
1
Section 3.
Definitions
1
Section 4.
Severance Pay and Severance Benefits.
5
Section 5.
Payment of Severance Pay and Severance Benefits.
7
Section 6.
Section 409A
7
Section 7.
Waiver and Release
8
Section 8.
Restrictive Covenants
8
Section 9.
Policy Administration
9
Section 10.
Claims Procedure
9
Section 11.
Equity Awards
10
Section 12.
280G
10
Section 13.
No Assignment
11
Section 14.
No Employment Rights
11
Section 15.
Policy Funding
12
Section 16.
Survival of Policy Upon a Change in Control
12
Section 17.
Applicable Law
12
Section 18.
Severability
13
Section 19.
Policy Year
13
Section 20.
Amendment/Termination of Policy
13
Section 21.
Recovery of Payments Made by Mistake
13
Section 22.
Representations Contrary to the Policy
14
Section 23.
ERISA
14

 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 24.
Cooperation
14
Section 25.
Miscellaneous Provisions
14



 
 

--------------------------------------------------------------------------------

 

 
SEVERANCE PAY POLICY
 
TIER I
 
Effective August 6, 2010, Brookdale Senior Living Inc. (sometimes hereinafter
referred to as the “Company”) established the Brookdale Senior Living Inc.
Severance Pay Policy, Tier I (hereinafter the “Policy”), for the benefit of a
select group of management and highly compensated employees of the Company who
are eligible to participate as described herein.
 
This Policy supersedes any employment agreements, Company severance plans,
programs, policies, or course of dealing covering eligible employees, both
formal and informal.
 
Section 1.                 Purpose of the Policy
 
The purpose of the Policy is to ensure that all eligible employees are given
assurance of a determinable amount of Severance Pay and/or Severance Benefits in
the event of a Separation from Service under the conditions specified in this
Policy.
 
Section 2.                 Eligible Employees
 
The Policy is applicable to those employees of the Company and its Subsidiaries
who are members of the Company’s Executive Committee (excluding the Chief
Executive Officer) (the “Executive Committee Members”) and other officers of the
Company who have a title of Executive Vice President or higher (the “Other
Eligible Employees”).  For purposes of the Policy, all such employees shall be
referred to herein as “Eligible Employees.”
 
Section 3.                 Definitions
 
(a)           “Affiliate” means an affiliate of the Company (or other referenced
entity, as the case may be) as defined in Rule 12b-2 promulgated under Section
12 of the Exchange Act (the “Exchange Act”).  For purposes of determining
whether an Eligible Employee has had a Separation from Service, Section
1.409A-1(h)(3) of the Treasury Regulations shall determine whether an Affiliate
is a “service recipient” under Code Section 409A.
 
(b)           “Cause” shall mean and be limited to the following:
 
(i)           conviction of, guilty plea concerning or confession of any felony;
 
(ii)           any act of fraud, theft or embezzlement committed by the Eligible
Employee in connection with the Company’s or its Subsidiaries’ business,
 
(iii)           any material breach of any reasonable and lawful rule or
directive of the Company;
 
(iv)           the gross or willful neglect of duties or gross misconduct by the
Eligible Employee; or
 


 
1

--------------------------------------------------------------------------------

 

 
(v)           the habitual use of drugs or habitual, excessive use of alcohol to
the extent that any of such uses in the Board of Director’s (the “Board’s”) good
faith determination materially interferes with the performance of the Eligible
Employee’s duties to the Company.
 
(c)           “Change in Control” shall be deemed to have occurred if an event
set forth in any one of the following paragraphs shall have occurred:
 
(i)           any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or any of its Affiliates) representing 50% or more of the combined
voting power of the Company’s then outstanding securities; or
 
(ii)           there is consummated a merger or consolidation of the Company or
any direct or indirect Subsidiary of the Company with any other corporation,
other than a merger or consolidation immediately following which the individuals
who comprise the Board immediately prior thereto constitute at least a majority
of the Board of the entity surviving such merger or consolidation or, if the
Company or the entity surviving such merger is then a subsidiary, the ultimate
parent thereof; or
 
(iii)           the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than (a) a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company following the completion of such transaction in
substantially the same proportions as their ownership of the Company immediately
prior to such sale or (b) a sale or disposition of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of the entity to which such assets are sold or disposed or, if such
entity is a subsidiary, the ultimate parent thereof.
 
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the common
stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions. As used in the
foregoing definition of “Change in Control”, the term “Company” shall not
include any successor of the Company.
 
 
2

--------------------------------------------------------------------------------

 

 
(d)           “Claim” shall mean any request for Severance Pay under the Policy,
which Claim shall be deemed to be made on the date of an Eligible Employee’s
Separation from Service.  Any claim for Severance Benefits shall be made and
determined in accordance with the terms of the applicable health plan pursuant
to which such benefits are provided.
 
(e)           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.
 
(f)           “Disability” shall mean, as determined by the Board in good faith,
an Eligible Employee’s inability, due to disability or incapacity, to  perform
all of the Eligible Employee’s duties hereunder on a full-time basis for (i)
periods aggregating one hundred eighty (180) days, whether or not continuous, in
any continuous period of three hundred and sixty five (365) days or, (ii) where
the Eligible Employee’s absence is adversely affecting the performance of the
Company in a significant manner, periods greater than ninety (90) days and the
Eligible Employee is unable to resume the Eligible Employee’s duties on a full
time basis within ten (10) days of receipt of written notice of the Board’s
determination under this clause (ii).
 
(g)           “Good Reason” means the occurrence, without the express prior
written consent of  an Eligible Employee, of any of the following circumstances,
unless such circumstances are fully corrected by the Company within thirty (30)
days following written notification by the Eligible Employee (which written
notice must be delivered within ninety (90) days of the occurrence of such
circumstances) that the Eligible Employee intends to terminate the Eligible
Employee’s employment for one of the reasons set forth below:
 
(i)           the failure by the Company to pay to the Eligible Employee any
material portion of the Eligible Employee’s base salary or bonus within thirty
(30) days of the date such compensation is due; or
 
(ii)           the relocation of the Eligible Employee’s principal office at the
Company to a location outside a fifty (50) mile radius from the Eligible
Employee’s present principal office location with Brookdale; or
 
(iii)           the Eligible Employee is assigned duties, compensation or
responsibilities that are materially and significantly reduced with respect to
the scope or nature of his/her duties, compensation and/or responsibilities.
 
The right to effect a Separation from Service for Good Reason must be exercised
by an Eligible Employee within six (6) months following the initial existence of
the condition that constitutes Good Reason, otherwise the right to a Separation
from Service on the basis of that condition shall be deemed to have been waived.
 
(h)           “Notice” shall mean any notice required under the Policy; which
notice shall be in writing.  Notice hereunder shall be deemed to have been given
when delivered in person to the Company or an Eligible Employee; or actually
received by the Company or an Eligible Employee after being transmitted by
facsimile to the Company or an Eligible Employee; or, deposited in the United
States mail, certified or registered, postage prepaid, return receipt requested,
addressed to the
 


 
3

--------------------------------------------------------------------------------

 
 
 
Company or an Eligible Employee at their respective last known principal
business address, and thereafter actually received by the Company or an Eligible
Employee.  The burden to prove timely delivery to and receipt by the other party
shall be on the party giving notice.
 
(i)           “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company, its Affiliates or any of their
respective subsidiaries, (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its subsidiaries, (iii)
an underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
 
(j)           “Policy Administrator” shall mean the Company, or the Person(s),
committee or other group designated by the Company to serve as Policy
Administrator.
 
(k)           “Qualifying Separation from Service” shall mean the Eligible
Employee’s Separation from Service with the Company either (i) initiated by the
Company without Cause or (ii) as a result of the Eligible Employee’s voluntary
Separation from Service for Good Reason within twelve (12) months following a
Change of Control.  A Qualifying Separation from Service shall not include a
Separation from Service initiated by the Company by reason of Cause, or as a
result of the Eligible Employee’s voluntary resignation, retirement, death or
Disability except as provided in Section 3(k)(ii) above.
 
(l)           “Release” shall mean the Waiver and Release which an Eligible
Employee is required to provide the Company in accordance with Section 7 of the
Policy.
 
(m)           “Separation from Service” shall mean an Eligible Employee’s
cessation of services to the Company and/or its Subsidiaries and/or its
Affiliates.  For purposes of this Policy, an Eligible Employee is treated as
continuing in employment with the Company while the Eligible Employee is on
military leave, sick leave, or other bona fide leave of absence if the period of
such leave does not exceed six (6) months, or if longer, so long as the Eligible
Employee retains a right to reemployment with the Company under an applicable
statute or by contract.  A leave of absence shall constitute a bona fide leave
of absence only if there is a reasonable expectation an Eligible Employee will
return to perform services for the Company following such leave.  If the period
of leave exceeds six (6) months and an Eligible Employee does not retain a right
to reemployment under an applicable statute or by contract, the Eligible
Employee will be deemed to have a Separation from Service on the first date
immediately following such six (6) month period.  Notwithstanding the foregoing,
if (i) a leave of absence is due to any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than six (6) months and (ii) such
impairment causes an Eligible Employee to be unable to perform the duties of his
or her position of employment or any substantially similar position of
employment, then a twenty-nine (29) month period of absence shall be substituted
for the six (6) month period described above.  For purposes of this Policy, an
Eligible Employee shall be deemed to have experienced a Separation from Service
on any date the Eligible Employee’s level of bona fide services performed for
the Company decreases to a level equal to twenty percent (20%) or less of the
average level of services rendered by the Eligible Employee during the
thirty-six (36) month period ending on such date or the full period
 


 
4

--------------------------------------------------------------------------------

 

 
of services rendered by the Eligible Employee for the Company if the Eligible
Employee has been providing services to the Company for less than thirty-six
(36) months as of such date.  Whether a Separation from Service has occurred
will be determined in accordance with Treasury Regulation 1.409A-1(h), or any
successor thereto.
 
(n)           “Severance Pay” shall mean the severance pay payable to an
Eligible Employee whose employment is terminated as provided in Section 4(a) of
the Policy.
 
(o)           “Severance Benefits” shall mean those benefits payable to the
Executive whose employment is terminated as provided in Section 4(b) of the
Policy.
 
(p)           “Subsidiary” means any corporation or other entity in a chain of
corporations or other entities (beginning with the Company and ending with the
Subsidiary to which the service provider provides direct services on the date of
grant of the Award) in which each corporation or other entity has a "controlling
interest" in another corporation or other entity in the chain.  For purposes of
determining whether an Eligible Employee has had a Separation from Service,
Section 1.409A-1(h)(3) of the Treasury Regulations shall determine whether a
Subsidiary is a Service Recipient under Code Section 409A.
 
Section 4.                 Severance Pay and Severance Benefits.
 
(a)           Severance Pay.  In the event that (i) an Eligible Employee’s
employment is terminated as a result of a Qualifying Separation from Service and
(ii) the Eligible Employee timely provides the Company with an enforceable
Release in accordance with Sections 5 and 7 of the Policy which is acceptable to
the Company in its sole discretion, the Company shall pay to the Eligible
Employee and provide the Eligible Employee the following Severance Pay and/or
Severance Benefits:
 
(i)           If at the time of the Separation from Service such Eligible
Employee is an Executive Committee Member (or if such employee was otherwise an
Executive Committee Member before the occurrence of circumstances giving rise to
Good Reason):
 
(1)           If Separation from Service by the Company without Cause:
 
(A)           Two hundred and fifty percent (250%) of annual salary at the
current rate of base salary in effect at the Separation from Service (provided,
however, that notwithstanding anything else contained herein the Severance Pay
Period under this Section 4(a)(i)(1) shall be eighteen (18) months).
 
(2)           If Separation from Service by the Company without Cause or by an
Eligible Employee with Good Reason within twelve (12) months following a Change
in Control:
 
(A)           Three hundred percent (300%) of annual salary at the current rate
of base salary in effect at the Separation from Service (or, if greater, before
the occurrence of circumstances giving rise to Good Reason)
 
 
5

--------------------------------------------------------------------------------

 
 

(provided, however, that notwithstanding anything else contained herein the
Severance Pay Period under this Section 4(a)(i)(2) shall be eighteen (18)
months).
 
(ii)           If at the time of the Separation from Service such Eligible
Employee is an Other Eligible Employee (or if such employee was otherwise an
Other Eligible Employee before the occurrence of circumstances giving rise to
Good Reason):
 
(1)           If Separation from Service by the Company without Cause:
 
(A)           Twelve (12) months salary at the current rate of base salary in
effect at the Separation from Service; and
 
(B)           Seventy-five percent (75%) of the target annual bonus for the
current year.
 
(2)           If Separation from Service by the Company without Cause or by an
Eligible Employee with Good Reason within twelve (12) months following a Change
in Control:
 
(A)           Twelve (12) months salary at the current rate of base salary in
effect at the Separation from Service (or, if greater, before the occurrence of
circumstances giving rise to Good Reason); and
 
(B)           One hundred percent (100%) of the annual cash incentive target for
the current year (or, if greater, one hundred percent (100%) of the target
annual bonus before the occurrence of circumstances giving rise to Good Reason).
 
(b)           Severance Benefits.  In the event of a Qualifying Separation from
Service, an Eligible Employee shall be eligible to elect COBRA continuation
benefits pursuant to Section 4980B of the Code and Section 601, et. seq. of
ERISA (“COBRA”) under the Company’s medical plan (including dependent coverage
where applicable) in accordance with the terms of the applicable plan, as such
plan may be amended from time to time (the “Severance Benefits”).  If the
Eligible Employee elects to continue health insurance coverage through COBRA,
the Company will continue to provide current coverage (minus the amount of the
then-applicable employee contribution portion) during the Severance Pay Period
(exclusive of any tax consequences to the recipient(s) on resulting coverage or
benefits) as if the Eligible Employee were still an active employee of the
Company.  The costs of the Company’s portion of any premiums due under this
Section 4(b) shall be included in the Eligible Employee’s gross income to the
extent the provision of such benefits would be deemed to be discriminatory under
Section 105(h) of the Code.  For the avoidance of doubt, the parties mutually
agree any Severance Benefits paid during the Severance Pay Period shall run
concurrently with the applicable COBRA continuation period and the Eligible
Employee shall be solely responsible for the full cost of any heath premiums for
the continuation of COBRA coverage which may extend past the Severance Pay
Period, if any.  Notwithstanding the foregoing,  the Eligible Employee’s
Severance Benefits coverage shall end on the earliest of (A) the last day of the
 


 
6

--------------------------------------------------------------------------------

 

 
Severance Pay Period (as defined below), (B) the date of any material breach of
the provisions of this Policy by the Eligible Employee, or (C) the date the
Eligible Employee first becomes eligible for medical coverage under another
plan, program or other arrangement of any type or description, without regard to
whether the Eligible Employee neglects, refuses or otherwise fails to take any
action required for enrollment in such other plan, program or other
arrangement.  The Eligible Employee shall provide Notice to the Company in
writing within seven (7) days of becoming eligible for any such alternate
coverage.
 
Section 5.                 Payment of Severance Pay and Severance Benefits.
 
Severance Pay will be paid to an Eligible Employee in equal periodic
installments (with such installments spanning the number of months for which the
salary component of Severance Pay is calculated in Section 4(a), provided,
however, that notwithstanding anything else contained herein the Severance Pay
Period under Sections 4(a)(i)(1) and 4(a)(i)(2) shall be eighteen (18) months
(the “Severance Pay Period”)) on the Company’s regular payroll dates, with such
payments commencing as of the Severance Commencement Date, so long as all
requirements of this Section 5 and all other provisions of this Policy regarding
the payment of Severance Pay are met.  Severance Benefits shall be provided in
accordance with Section 4(b) of the Policy.  Notwithstanding any other provision
of the Policy, any Severance Pay shall be paid or commence on the sixtieth
(60th) day (the “Severance Commencement Date”) following the Eligible Employee’s
Qualifying Separation from Service, so long as the Eligible Employee has signed
and returned a Release and the seven (7) day revocation period (as described in
Section 7 of the Policy) for the signed Release has expired.  If a signed
Release is not returned, the Eligible Employee revokes the Release or the seven
(7) day revocation period has not expired by the sixtieth (60th) day following
the Eligible Employee’s Separation from Service, the Eligible Employee shall
forfeit all Severance Pay and the right to any continued Severance Benefits (as
of the date of revocation or the Severance Commencement Date, whichever is
earlier).  All taxes and other deductions required by law, and any additional
sums owing the Company shall be deducted from any Severance Pay and/or Severance
Benefits as determined by the Policy Administrator in its sole discretion and in
accordance with Section 6 of the Policy. Any benefits that accrue under this
Policy, if any, are net of any such amount other than taxes and other deductions
required by law.
 
Section 6.                 Section 409A
 
It is intended that (i) each payment or installment of  payments provided under
this Policy is a separate “payment” for purposes of Code Section 409A and (ii)
that the payments satisfy, to the greatest extent possible, the exemptions from
the application of  Code Section 409A including those exceptions provided under
Treasury Regulations 1.409A-1(b)(4) (regarding short-term deferrals),
1.409A-1(b)(9)(iii) (regarding the two-times, two year exception), and
1.409A-1(b)(9)(v) (regarding reimbursements and other separation
pay).  Notwithstanding anything to the contrary in this Policy, if the Company
determines (i) that on the date of an Eligible Employee’s Separation from
Service or at such other time that the Company determines to be relevant, the
Eligible Employee is a “specified employee” (as such term is defined under
Treasury Regulation 1.409A-1(i)(1)) of the Company and (ii) that any payments to
be provided to the Eligible Employee pursuant to this Policy are or may become
subject to the additional tax under Code Section 409A(a)(1)(B) or any other
taxes or


 
7

--------------------------------------------------------------------------------

 

 
penalties imposed under Code Section 409A (“Section 409A Taxes”) if provided at
the time otherwise required under this Policy, then such payments shall be
delayed until the date that is six (6) months after the date of the Eligible
Employee’s Separation from Service with the Company, or if earlier, the Eligible
Employee’s death.  Any payments delayed pursuant to this Section 6 shall be made
in a lump sum on the first day of the seventh month following the Eligible
Employee’s Separation from Service or, if earlier, the Eligible Employee’s
death.


Notwithstanding any other provision of this Policy to the contrary, in no event
shall any payment under this Policy that constitutes “deferred compensation” for
purposes of Code Section 409A and the Treasury Regulations promulgated
thereunder be subject to offset (excluding any forfeiture of Severance Pay or
Severance Benefits pursuant applicable sections of this Policy) by any other
amount unless otherwise permitted by Code Section 409A.


Section 7.                 Waiver and Release
 
In order to receive the Severance Pay or to continue to receive the Severance
Benefits available under the Policy, an Eligible Employee must execute and
submit to the Policy Administrator a signed, enforceable Release reasonably
satisfactory to the Company pursuant to the time periods of the applicable
Release and within forty-five (45) days of receiving the Release.  In the
Release, the Eligible Employee will waive all claims or causes of action arising
out of or related to his/her employment and the termination of his/her
employment.  Such Release shall be provided to an Eligible Employee within three
(3) business days of the date of the Eligible Employee’s Qualifying Separation
from Service.
 
An Eligible Employee may revoke his/her signed Release within seven (7) days of
signing such Release, provided such revocation is made in accordance with the
provisions for revocation set forth below.  Any such revocation must be made in
writing and must be received by the Policy Administrator within such seven (7)
day period. If an Eligible Employee timely revokes his/her Release he/she shall
not be eligible to receive any Severance Pay or continue to receive Severance
Benefits under the Policy effective on the date of such revocation.  If an
Eligible Employee timely submits a signed Release and does not exercise his/her
right of revocation and/or the revocation period expires prior to the Severance
Commencement Date he/she shall be eligible to receive Severance Pay and continue
to receive Severance Benefits under the Policy. Eligible Employees are
encouraged to contact their personal attorney at their own expense to review the
Release, if they so desire. An Eligible Employee’s acceptance and right to
retention of Severance Pay and/or Severance Benefits are contingent upon the
terms of the Policy and full compliance with the terms of the Release.
 
Section 8.                 Restrictive Covenants
 
(a)           Eligible Employees must acknowledge in the Release that the
restrictive covenants contained in any equity awards issued pursuant to the
Company’s Omnibus Stock Incentive Plan or any predecessor or successor plan (the
“Equity Plans”) and any and all other agreements between an Eligible Employee
and the Company or to which an Eligible Employee is a party, relating to
non-competition (as applicable), non-solicitation of employees, clients and
others, non-disparagement
 
 
8

--------------------------------------------------------------------------------

 

 
and confidentiality will remain in force for the period specified therein and
the Severance Pay that the Eligible Employee may be entitled to pursuant to this
Policy is additional consideration for such restrictive covenants.
 
(b)           Not by way of limitation, a breach of such restrictive covenants
by an Eligible Employee shall result in (i) the immediate and permanent
cessation of payment of Severance Pay and the provision of Severance Benefits to
such Eligible Employee, (ii) the obligation of the Eligible Employee to repay to
the Company upon written demand ninety percent (90%) of the amount, cost or
value of the Severance Pay and/or Severance Benefits previously paid or provided
to the Eligible Employee, and (iii) the obligation of the Eligible Employee to
pay to the Company its costs and expenses in enforcing this Section (including
court costs, expenses and reasonable legal fees).
 
Section 9.                 Policy Administration
 
The Policy Administrator shall have the sole, absolute and final discretionary
authority to determine eligibility for Policy benefits and to construe the terms
of the Policy, including the making of factual determinations.  The decisions of
the Policy Administrator shall be final and conclusive with respect to all
questions concerning the interpretation and administration of the Policy.  The
Policy Administrator may delegate to other persons responsibilities for
performing certain of the duties of the Policy Administrator under the terms of
the Policy and may seek such expert advice as the Policy Administrator deems
reasonably necessary with respect to the Policy.  The Policy Administrator shall
be entitled to rely upon the information and advice furnished by such delegatees
and experts, unless actually knowing such information and advice to be
inaccurate or unlawful.
 
Section 10.                        Claims Procedure
 
(a) In General.       An Eligible Employee may file a Claim for Severance Pay
benefits with the Policy Administrator. The Policy Administrator will notify the
claimant of any adverse benefit determination within a reasonable period of
time, but in no event later than sixty (60) days after receipt of the Claim. The
sixty (60) day period may be extended by an additional sixty (60) days for
matters beyond the control of the Policy Administrator as long as the claimant
is notified of the reasons for such extension and the time by which a decision
will be rendered prior to the expiration of the initial sixty (60) day period.
An adverse benefit determination by the Policy Administrator may be appealed as
provided in this Section.
 
(b) Adverse Benefit Determination.        The Policy Administrator will provide
written or electronic notification of an adverse benefit determination within
the timeframes set forth in Section 10(a) above.  This notification will
include: (i) the specific reasons for the adverse benefit determination; (ii)
reference to the specific Policy provisions on which the determination was
based; (iii) a description of any additional material or information necessary
for the claimant to perfect the Claim, and an explanation of why such material
or information is needed; (iv) a description of the Policy’s review procedures
and the time limits applicable to such procedures; (v) a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the Claim other than documents which are attorney work product or which are
subject to attorney-client privilege; and (vi) a statement of the claimant’s
right to bring a civil action under Section 502(a) of ERISA.
 
 
9

--------------------------------------------------------------------------------

 

 
           (c) Appeals.       Upon receipt of notification of an adverse benefit
determination, the claimant shall have sixty (60) days from such date to file an
appeal with the Policy Administrator. The claimant may submit written comments,
documents, records and other information relating to the Claim. The review shall
take into account all comments, documents, records, and other information
submitted by the claimant relating to the Claim, without regard to whether such
information was submitted or considered in the initial benefit
determination.  The Policy Administrator will provide written or electronic
notification to the claimant of its decision on appeal within a reasonable
period of time, but in no event later than sixty (60) days after receipt of the
appeal.  This sixty (60) day period may be extended by an additional sixty (60)
days for matters beyond the control of the Policy Administrator as long as the
claimant is notified of the reasons for such extension and the time by which a
decision will be rendered prior to the expiration of the initial sixty (60) day
period.  The Policy Administrator’s notification of its decision on appeal shall
include the following:
 
(i)           The specific reasons for the adverse appeal determination;
 
(ii)           Reference to the specific Policy provisions on which the
determination was based;
 
(iii)           A statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the Claim, other than documents which
are attorney work product or which are subject to attorney-client privilege; and
 
(iv)           A statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA.
 
Section 11.                                 Equity Awards
 
The terms of any grant agreements with respect to equity awards issued pursuant
to the Equity Plans shall govern the treatment of such awards in the event of a
Separation from Service and shall not be modified hereby.
 
Section 12.                      280G
 
(a)            Notwithstanding anything in this Policy to the contrary, in the
event that any payment or benefit received or to be received by an Eligible
Employee (including any payment or benefit received in connection with a “Change
in Control” or the termination of  an Eligible Employee’s employment or
consultancy, whether pursuant to the terms of this Policy or any other plan,
arrangement or agreement) (all such payments and benefits being hereinafter
referred to as the “Total Payments”) would not be deductible (in whole or part)
by the Company or any of its subsidiaries or Affiliates making such payment or
providing such benefit as a result of Code Section 280G, then, to the extent
necessary to make such portion of the Total Payments deductible (and after
taking into account any reduction in the Total Payments provided by reason of
Code Section 280G in such other plan, arrangement or agreement), the portion of
the Total Payments that do not constitute deferred compensation within the
meaning of Code Section 409A shall first be reduced (if necessary, to zero), and
all other Total Payments shall thereafter be reduced (if necessary, to zero).


 
10

--------------------------------------------------------------------------------

 

 
(b)            For purposes of this limitation, (i) no portion of the Total
Payments the receipt or enjoyment of which an Eligible Employee shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Code Section 280G(b) shall be taken into account; (ii) no portion
of the Total Payments shall be taken into account which, in the opinion of tax
counsel (“Tax Counsel”) reasonably acceptable to an Eligible Employee and
selected by the accounting firm which was, immediately prior to the Change in
Control, the Company’s independent auditor (the “Auditor”), does not constitute
a “parachute payment” within the meaning of Code Section 280G(b)(2), including
by reason of Code Section 280G(b)(4)(A); (iii) the Severance Pay payable to an
Eligible Employee pursuant to Section 4(a) hereof shall be reduced only to the
extent necessary so that the Total Payments (other than those referred to in
clauses (i) or (ii) of this paragraph) in their entirety constitute reasonable
compensation for services actually rendered within the meaning of Code Section
280G(b)(4)(B) or are otherwise not subject to disallowance as deductions by
reason of Code Section 280G, in the opinion of Tax Counsel; and (iv) the value
of any non-cash benefit or any deferred payment or benefit included in the Total
Payments shall be determined by the Auditor in accordance with the principles of
Code Sections 280G(d)(3) and (4).
 
(c)            If it is established pursuant to a final determination of a court
of competent jurisdiction or an Internal Revenue Service proceeding that,
notwithstanding the good faith of an Eligible Employee and the Company in
applying the terms of this Section 12, the Total Payments paid to or for an
Eligible Employee’s benefit are in an amount that would result in any portion of
such Total Payments being subject to the excise tax imposed by Code Section 4999
(the “Excise Tax”), then, if such repayment would result in (i) no portion of
the remaining Total Payments being subject to the Excise Tax and (ii) a
dollar-for-dollar reduction in the Eligible Employee’s taxable income and wages
for purposes of federal, state and local income and employment taxes, the
Eligible Employee shall have an obligation to pay the Company upon demand an
amount equal to the sum of (x) the excess of the Total Payments paid to or for
the Eligible Employee’s benefit over the Total Payments that could have been
paid to or for the Eligible Employee’s benefit without any portion of such Total
Payments being subject to the Excise Tax; and (y) interest on the amount set
forth in clause (x) of this sentence at the rate provided in Code Section
1274(b)(2)(B) from the date of the Eligible Employee’s receipt of such excess
until the date of such payment.


Section 13.                      No Assignment
 
Severance Pay and Severance Benefits payable to or to be provided under the
Policy shall not be subject to anticipation, alienation, pledge, sale, transfer,
assignment, garnishment, attachment, execution, encumbrance, levy, lien, or
charge, and any attempt to cause such Severance Pay and/or Severance Benefits to
be so subjected shall not be recognized, except to the extent required by law.
 
Section 14.                      No Employment Rights
 
The Policy is not a contract for employment and shall not confer employment
rights upon any person.  No person shall be entitled, by virtue of the Policy,
to remain in the employ of the
 
 
11

--------------------------------------------------------------------------------

 

 
Company and nothing in the Policy shall restrict the right of the Company or its
successor to terminate the employment of any Eligible Employee or other person
at any time, with or without Cause.
 
Section 15.                      Policy Funding
 
The payments to an Eligible Employee hereunder shall be made from assets which
shall continue, for all purposes, to be a part of the general, unrestricted
assets of the Company. No person shall have nor acquire any interest in any such
assets by virtue of the provisions of this Policy or any other agreement in
connection with the Policy.  The Company’s obligation hereunder shall be
unfunded and unsecured.  To the extent that the Eligible Employee acquires a
right to receive payments from the Company under the provisions hereof, such
right shall be no greater than the right of any unsecured general creditor of
the Company.  No such person shall have nor require any legal or equitable
right, interest or claim in or to any property or assets of the Company.
 
Nothing contained in this Policy, and no action taken pursuant to its provisions
by either party hereto, shall create, nor be construed to create, a trust of any
kind or a fiduciary relationship between the Company and the Participant, his
beneficiary, or any other person.
 
Section 16.                      Survival of Policy Upon a Change in Control
 
The Policy shall survive a Change in Control of the Company and shall be binding
upon any successor entity that is the survivor, successor, reorganized,
affiliated or purchaser organization resulting from a combination,
restructuring, merger, functional reorganization, sale, affiliation or other
reorganization of the Company.  Upon the Change in Control of the Company, the
successor entity shall assume the obligations and liabilities of the
Policy.  All Eligible Employees who were employed by the Company as of a Change
in Control shall continue to be eligible to receive the Severance Pay and/or
Severance Benefits available under the Policy and such Severance Pay and/or
Severance Benefits shall be payable by the successor entity.  Notwithstanding
the foregoing provisions of this Section, following a Change in Control of the
Company, nothing in the Policy shall preclude the successor entity from adopting
its own new change in control severance plan for employees covering a subsequent
change in control, provided, however, that any such new change in control
severance plan shall not in any way change the ability of all Eligible Employees
who were employed by the Company as of a Change in Control to continue to be
eligible to receive the Severance Pay and/or Severance Benefits available under
the Policy, except within the limitations of Section 20.
 
Section 17.                      Applicable Law
 
The Policy shall be governed and construed in accordance with ERISA and, in the
event that any reference shall be made to State law, the internal laws of the
State of Tennessee shall apply to the extent not preempted by ERISA. It is
intended that the Policy  meet an exception from, or comply with, applicable
provisions of Code Section 409A and the Treasury Regulations promulgated
thereunder and, to the extent such section or regulations apply, the Policy
shall be construed and administered accordingly.
 
 
12

--------------------------------------------------------------------------------

 


 
Section 18.                                Severability
 
Any provision of this Policy which is deemed invalid, illegal or unenforceable
in any jurisdiction shall, as to that jurisdiction and subject to this paragraph
be ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provisions of this Policy invalid,
illegal, or unenforceable in any other jurisdiction. If any covenant should be
deemed invalid, illegal or unenforceable because its scope is considered
excessive, such covenant shall be modified so that the scope of the covenant is
reduced only to the minimum extent necessary to render the modified covenant
valid, legal and enforceable.
 
Section 19.                      Policy Year
 
The ERISA plan year of this Policy shall be the twelve-month period commencing
on January 1 of each year.
 
Section 20.                      Amendment/Termination of Policy
 
With respect to amendments to clarify existing provisions of the Policy or to
conform the Policy to the requirements of law, the Company reserves the right in
its sole discretion to amend the Policy to the full extent permitted by and in
accordance with Code Section 409A and the Treasury Regulations promulgated
thereunder at any time, retroactively or otherwise, either by written resolution
of the Company’s Board or in writing signed by the Compensation Committee of the
Board.  Except as otherwise provided in this Section, the Company reserves the
right in its sole discretion to amend or terminate the Policy at any time either
by written resolution of the Company’s Board or in writing signed by the
Compensation Committee of the Board, provided, however, that (i) any such
amendment or termination which would reduce or otherwise adversely affect the
benefits of an Eligible Employee who has previously incurred a Qualifying
Separation from Service may not take effect as to the affected Eligible Employee
without the written consent of the affected Eligible Employee, and (ii) any such
amendment or termination which would reduce or adversely affect the benefits
which may be payable to an Eligible Employee who has not yet incurred a
Qualifying Separation from Service at the time of the amendment shall be
effective not sooner than thirty (30) months from the date of such written
action in the event the written action occurs on or after the date of a Change
in Control, and (iii) any amounts paid in connection with such termination are
paid in accordance with Section 1.409A-3(j)(4)(ix) of the Treasury
Regulations.  In the event of termination of the Policy, an Eligible Employee
whose Severance Pay and/or Severance Benefits are in payment status when such
Policy termination occurs shall continue to be paid his/her Severance Pay and/or
Severance Benefits as if the Policy had not terminated.
 
Section 21.                      Recovery of Payments Made by Mistake
 
An Eligible Employee shall be required to return immediately to the Company any
Severance Pay and/or Severance Benefits payment or portion thereof, made by a
mistake of fact or law, to the extent permitted by Section 409A of the Code.
 
 
13

--------------------------------------------------------------------------------

 


 
Section 22.                                Representations Contrary to the
Policy
 
No employee, officer, or director of the Company has the authority to alter,
vary, or modify the terms of the Policy except by means of an authorized written
amendment to the Policy.  No verbal or written representations contrary to the
terms of the Policy and its written amendments shall be binding upon the Policy,
the Policy Administrator, or the Company, nor may any such representation be
relied upon by Eligible Employee.
 
Section 23.                      ERISA
 
To the extent this Policy is governed by ERISA, this Policy shall cover certain
employees of the Company who are members of a “select group” of management or
highly compensated employees within the meaning of Sections 201(2), 301(a)(3),
and 401(a)(1) of ERISA.  The Company shall have the authority to take any and
all actions necessary or desirable in order for the Policy to satisfy the
requirements set forth in ERISA and the regulations thereunder applicable to
plans maintained for employees who are members of a select group of management
or highly compensated employees.
 
Section 24.                      Cooperation
 
In order to be eligible to receive Severance Pay and/or Severance Benefits under
this Policy, an Eligible Employee must fully cooperate with the Company, its
attorneys, agents, representatives, and employees with respect to legal and
business matters that are either known at the time of an Eligible Employee’s
Separation from Service or that may later become known.  Cooperation includes
but is not limited to release of documents, review of documents, and attending
depositions, hearings, and trials on reasonable notice.


Section 25.                      Miscellaneous Provisions
 
All pay and other benefits (except Policy Severance Pay and Severance Benefits),
payable to an Eligible Employee as of his/her date of Separation from Service
with the Company according to the established policies, plans, and procedures of
the Company shall be paid in accordance with the terms of those established
policies, plans, and procedures. In addition, any benefit continuation or
conversion rights which an eligible Employee has as of his/her date of
Separation from Service with the Company according to the established policies,
plans, and procedures of the Company shall be made available to him/her.
 
 


 

 
BROOKDALE SENIOR LIVING INC.

 

     By:  /s/ W.E. Sheriff          
 
 Title:  Chief Executive Officer  



 
14

--------------------------------------------------------------------------------

 

EXHIBIT B




Section 4(a)(i)(1) provisions to be applied to the Executive:
 
(1)           If Separation from Service by the Company without Cause or by an
Eligible Employee with Good Reason:


(A)           Two hundred and fifty percent (250%) of annual salary at the
current rate of base salary in effect at the Separation from Service (or, if
greater, before the occurrence of circumstances giving rise to Good Reason)
(provided, however, that notwithstanding anything else contained herein the
Severance Pay Period under this Section 4(a)(i)(1) shall be eighteen (18)
months).




Section 4(a)(ii)(1) provision to be applied to the Executive:
 
(1)           If Separation from Service by the Company without Cause or by an
Eligible Employee with Good Reason:
 
(A)           Twelve (12) months salary at the current rate of base salary in
effect at the Separation from Service (or, if greater, before the occurrence of
circumstances giving rise to Good Reason); and
 
(B)           Seventy-five percent (75%) of the target annual bonus for the
current year (or, if greater, seventy-five percent (75%) of the target annual
bonus before the occurrence of circumstances giving rise to Good Reason).

 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT C


Restrictive Covenants




Noncompetition. The Executive agrees that during the period of his employment
with the Company and for the one (1) year period immediately following the
termination of such employment for any reason or for no reason, the Executive
shall not directly or indirectly, either as a principal, agent, employee,
employer, consultant, partner, shareholder of a closely held corporation or
shareholder in excess of five percent of a publicly traded corporation,
corporate officer or director, or in any other individual or representative
capacity, engage or otherwise participate in any manner or fashion in any
business that is a Competing Business in the Area. The Executive further
covenants and agrees that this restrictive covenant is reasonable as to
duration, terms and geographical area and that the same protects the legitimate
interests of the Company and its affiliates, imposes no undue hardship on the
Executive, is not injurious to the public, and that any violation of this
restrictive covenant shall be specifically enforceable in any court with
jurisdiction upon short notice. Solely for purposes of this  paragraph: “Area”
means a 15 mile radius of any senior living facility owned, managed or operated
by the Company (or its successor) at the time Executive’s employment is
terminated; and “Competing Business” means the business of owning, operating or
managing senior living facilities having gross annualized revenues of at least
$35 million or owning, operating or managing, in the aggregate, at least 1,000
units/beds provided that at least 750 units/beds owned, operated or managed by
such business are located within the Area.

